DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 and 16-18, in the reply filed on 05-24-2021 is acknowledged.
Claims 13-15 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05-24-2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 12, and 17-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the width of the support frame" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  While the support frame may necessarily have a width, no frame of reference has been established for where such a width is measured.  Examiner suggests --a
Claim 4 recites the limitation "the distance between adjacent connection elements" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  While there may necessarily be a distance between adjacent connection elements, no frame of reference has been established for how to measure such a distance (e.g., distance between outer edges, distance from center to center, etc.).  Examiner suggests --a distance between adjacent connection elements--.
Claim 5 recites the limitation "the width of the recesses" in line 2.  There is insufficient antecedent basis for this limitation in the claim. While the recesses may necessarily have a width, no frame of reference has been established for where such a width is measured.  Examiner suggests --a width of the recesses--.
Claim 5 recites the limitation “the width of the recesses decreases with increasing depth” in line 2.  It is unclear what “depth” the claim is referring to.  Depth of the recesses?  Depth of the support frame?  Something else?  No depth has been previously recited in claims 1 or 5.
Claim 12 recites the limitation "the distance between adjacent connection elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  While there may necessarily be a distance between adjacent connection elements, no frame of reference has been established for how to measure such a distance (e.g., distance between outer edges, distance from center to center, etc.).  Examiner suggests --a distance between adjacent connection elements--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 11, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashemi ‘950 (US 5,383,950).
Regarding claim 1, Hashemi ‘950 teaches a tempering frame for thermal tempering of glass panes (Abstract), comprising:
a carrier frame (shuttle frame 20)
a support frame (truss ring structure 12) that is joined to the carrier frame via a plurality of connection elements (elements connecting 20 and 12, Figs. 1, 6; column 3, lines 40-41) and is arranged completely within the carrier frame (Figs. 1, 6)
the support frame has an upper primary surface (top surface of 12 as shown in Figs. 1, 6) for placing a glass pane (glass sheet 14), a lower primary surface (surface opposite the top surface of 12 seen in Figs. 1, 6; lower surface as shown in Fig. 3A/5A/7A/7B of finger 18), a front edge (outer edge of truss ring structure 12 facing shuttle frame 20, Figs. 1, 6), and a rear edge (inner edge of truss ring structure 12 facing toward glass sheet 14, Figs. 1, 6)
the support frame has recesses introduced in the rear edge (recesses between fingers 18, Figs. 1, 6), which are arranged between adjacent connection elements (Figs. 1, 6).
Regarding claim 2, Hashemi ‘950 further teaches recesses are arranged between at least 50% of the adjacent connection elements (Figs. 1, 6 - wherein recesses are arranged between all adjacent connection elements).
Regarding claim 5, Hashemi ‘950 further teaches a width of the recesses decreases with increasing depth (Figs. 1, 2, 4, 5 - width of spaces between diagonals of fingers 18 decreases toward ring 16) and wherein the recesses have a curved outline (curved outlines of fingers 18, Figs. 1, 4).
Regarding claim 6, Hashemi ‘950 further teaches the support frame has a width of 10 mm to 100 mm (column 3, lines 57-59 - wherein 3/4 inch = 19.05 mm).
Regarding claim 7, Hashemi ‘950 further teaches the support frame has a thickness of 1 mm to 10 mm (column 3, lines 43-59 - wherein 1/8 inch = 3.175 mm and 5/16 inch = 7.9375 mm).
Regarding claim 11, Hashemi ‘950 further teaches the support frame is composed of multiple subsections and wherein adjacent subsections are connected to the carrier frame by means of a common connection element (truss ring structure 12 may be arbitrarily divided into multiple subsections which are connected to the carrier frame by means of a common element connecting 20 and 12; e.g. first subsection is hot/cold ring 16 and second subsection is fingers 18, which are adjacent to one another, both connected to the frame 20 via the same elements connecting 20 and 12; or, e.g., truss ring 12 is divided to have subsections as shown in a marked-up version of Fig. 1 below, which are connected to the frame 20 via the same elements connecting 20 and 12).

    PNG
    media_image1.png
    391
    579
    media_image1.png
    Greyscale


Regarding claim 16, Hashemi ‘950 further teaches recesses are arranged between at least 90% of the adjacent connection elements (Figs. 1, 6 - wherein recesses are arranged between all adjacent connection elements).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-4, 12, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashemi ‘950 (US 5,383,950).
Regarding claims 3 and 17, Hashemi ‘950 does not explicitly teach that the recesses have a depth of at least 10% of a width of the support frame, or from 20% to 50% of the width of the support frame.  However the figures appear to show the recesses having a depth of significantly more than 10% of a width of the support frame (Figs. 1, 2, 4, 5, 6, 7), and approximately in a range of 20% to 50% (Figs. 2, 4, 5, 7).  Further, modifying a depth of the 
Regarding claims 4 and 18, Hashemi ‘950 does not explicitly teach that the recesses have a width of at least 50% of a distance between adjacent connection elements, or at least 90% of the distance between adjacent connection elements.  However the figures appear to show that the recesses cumulatively have a width that is significantly more than 50% of a distance between adjacent connection elements, interrupted only by the finger tips (22, Fig. 2; unnumbered, Fig. 6).  Further, modifying a width of the recesses would require only a change in size or proportion of the recesses, and it has been held that a mere change in size of a component is generally considered as being within the ordinary skill in the art.  See MPEP 2144.04.  Also, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to select a size of the recesses for the benefit of providing sufficient support to the glass sheet and providing sufficient quench flow to the glass sheet, as suggested by Hashemi ‘950 (column 3, lines 43-57).
Regarding claim 12, Hashemi ‘950 is silent regarding a distance between adjacent connection elements being from 5 mm to 100 mm.  However, modifying a distance between adjacent connection elements would require only a change in size or proportion of the apparatus, and it has been held that a mere change in size of a component is generally considered as being within the ordinary skill in the art.  See MPEP 2144.04.  Also, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to select a distance between adjacent connection elements for the benefit of .

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashemi ‘950 (US 5,383,950) in view of Couture ‘833 (US 3,837,833).
Regarding claim 8, Hashemi ‘950 is silent regarding sections of the connection elements as claimed, and is generally silent regarding the means of attachment of the connection elements to the support frame and the carrier frame.  In analogous art of glass treatment frames, Couture ‘833 suggests connection elements having:
a first attachment section (upper portion of terminal block 40, which may also be considered to include washers 44, Fig. 4), which is connected to a support frame (tabs 34’ and section 20 of member 12, Fig. 4) by an attachment screw (42, Fig. 4)
a second attachment section (lower portion of terminal block 40 with washer, Fig. 4), which is connected to a carrier (bracket 52, which attaches to support 28, Fig. 4; column 4, lines 38-40) by an adjusting screw (screw in lower portion of terminal block 40 connecting to bracket 52, Fig. 4)
a connecting section extending between the first attachment section and the second attachment section (center portion of terminal block 40 between the above described sections, Fig. 4)
as a known manner of connecting frames for glass sheets to other carrier elements.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hashemi ‘950 by utilizing connection elements having a first attachment section, which is connected to the support frame by an attachment screw, a second attachment section, which is connected to the carrier frame by an adjusting screw, and a connecting section extending between the first attachment section and the second attachment 
Regarding claim 9, Couture ‘833 suggests connecting elements as described above, and further suggests the first attachment section (upper portion of terminal block 40 with washers 44, Fig. 4) and the second attachment section (lower portion of terminal block 40 with washer, Fig. 4) are widened compared to the connecting section (center portion of terminal block 40 between the above described sections, Fig. 4).
Regarding claim 10, Couture ‘833 suggests connecting elements as described above, and further suggests the first attachment section (upper portion of terminal block 40, Fig. 4) and the connecting section (center portion of terminal block 40 between the first and second attachment sections, Fig. 4) have substantially the same width (Fig. 4) and the second attachment section (lower portion of terminal block 40 with washer, Fig. 4) is widened compared thereto (Fig. 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169.  The examiner can normally be reached on Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN SNELTING/Primary Examiner, Art Unit 1741